Hejazien v Malouf (2018 NY Slip Op 00814)





Hejazien v Malouf


2018 NY Slip Op 00814


Decided on February 6, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 6, 2018

Richter, J.P., Mazzarelli, Webber, Kern, Oing, JJ.


5633N 306475/14

[*1] Raghida Hejazien, Plaintiff-Appellant,
vEddie Malouf, Defendant-Respondent, Jose Santiago, Defendant.


Raymond Schwartzberg & Associates, PLLC, New York (Raymond B. Schwartzberg of counsel), for appellant.
Picciano & Scahill, P.C., Bethpage (Andrea E. Ferrucci of counsel), for respondent.

Appeal from order, Supreme Court, Bronx County (Alison Y. Tuitt, J.), entered on or about May 13, 2016, which granted the motion by counsel for defendant Eddie Malouf to withdraw, unanimously dismissed, without costs, as taken by a non-aggrieved party.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 6, 2018
CLERK